Citation Nr: 1124551	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder. 

2. Entitlement to service connection for allergic rhinitis.  

3. Entitlement to service connection for heart disease, manifested by first degree atrioventricular (AV) block.

4. Entitlement to an initial compensable rating for left fourth finger arthritis. 

5. Entitlement to an initial compensable rating for bilateral epididymitis. 

6. Entitlement to an initial compensable rating for bilateral hallux valgus deformity with arthritis. 

7. Entitlement to an initial evaluation in excess of 10 percent for a right ankle disorder.  

8. Entitlement to an initial compensable rating for bilateral hearing loss.  
9. Entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder.  

10. Entitlement to an initial rating in excess of 10 percent for a cervical spine disorder. 

11. Entitlement to an initial rating in excess of 10 percent for cervical neuritis of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and from February 1983 to December 2006.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  In that decision, the RO, among other things granted service connection for lumbar spine arthritis, cervical spine arthritis with a history of left upper extremity radiculopathy, left fourth finger arthritis, and bilateral feet hallux valgus; rated them as one disability; and assigned a 10 percent evaluation effective January 1, 2007.  The RO also granted service connection for a right ankle disorder, bilateral epididymitis and bilateral hearing loss, and assigned each a noncompensable rating effective January 1, 2007.  At the same time, the RO denied service connection for allergic rhinitis; left ankle, bilateral knee, and bilateral shoulder disorders; hypertension; and first degree atrioventricular block.  (The Board notes that the claims file had been brokered to the Salt Lake City RO to render the March 2007 rating decision and afterwards was transferred back to the Seattle RO as the agency of original jurisdiction.)  

In a February 2011 rating decision, the RO granted service connection for hypertension, a bilateral shoulder disorder, and a bilateral knee disorder and assigned a noncompensable rating for hypertension and a 10 percent rating for each shoulder and knee disorder effective January 1, 2007.  These issues are no longer on appeal.  The RO then separately rated the cervical spine disorder, cervical neuritis of the left upper extremity, left fourth finger arthritis, bilateral hallux valgus deformity, and the lumbar spine disorder and assigned each a 10, 10, 0, 0, and 10 percent rating, respectively, effective January 1, 2007.  At the same time the RO increased the rating assigned for the right ankle to 10 percent disabling effective January 1, 2007.  

In April 2011, the Veteran testified at a hearing before the undersigned at the RO (Travel Board hearing).  A transcript of that hearing is of record.

The issue of entitlement to service connection for sleep apnea, including as due to service-connected allergic rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  

The issues of entitlement service connection for heart disease, manifested by first degree AV block and increased ratings for right knee and cervical and lumbar spine disorders, cervical neuritis of the left upper extremity, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2011 correspondence, prior to the promulgation of a decision in this case, the Veteran wrote that he was requesting withdrawal of his appeals with regard to entitlement to higher initial ratings for left fourth finger, bilateral epididymitis, and bilateral hallux valgus disorders.

2.  The Veteran has not been shown to have a current left ankle disability.

3.  The Veteran has current allergic rhinitis that began while he was on active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of entitlement to a higher initial rating for left fourth finger are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of an appeal of entitlement to a higher initial rating for bilateral epididymitis are met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3. The criteria for withdrawal of an appeal of entitlement to a higher initial rating for bilateral hallux valgus deformity are met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4. A left ankle disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

5. Allergic rhinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2006 letter, issued prior to the adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

During his Travel Board hearing, the Veteran suggested that his left ankle problem might be due to his service-connected right ankle disorder.  Although He was not specifically advised of all the necessary elements to establish a claim of secondary service connection, he was not prejudiced by a lack of such notice, as the September 2006 letter did advise him that the evidence must show evidence of a current disability.  Since he was notified of the need to submit evidence of a current disability, and the medical record showed that he did not have a current disability, any failure to notify him the other requirements for secondary service connection was harmless because he could not prevail on that claim.  

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the September 2006 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During his Travel Board hearing, the issues on appeal were identified and the Veteran was asked about past and current treatment, the onset of his symptoms, and other sources of evidence that might help his claims.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.1599(c)(4).

VA obtained the Veteran's service treatment records and all of the identified and relevant post-service VA treatment records.  The Board notes that during his Travel Board hearing, the Veteran indicated he does go back to Madigan Army Medical Center to get his medications updated for his allergies, however, as the Board is granting service connection no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010) in regards to this issue.  In addition, the Veteran was afforded appropriate VA examinations for his claimed disabilities and the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Withdrawal of Claims for Entitlement to Increased Ratings for left fourth finger, bilateral epididymitis, and bilateral hallux valgus disorders

Under 38 U.S.C.A. § 7105 (2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010). Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board. 38 C.F.R. § 20.204 (2010).

In April 2011 correspondence, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of his appeal on the claims of entitlement to increased ratings for left fourth finger, bilateral epididymitis, and bilateral hallux valgus disorders.  Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.

III.  Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-497 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, supra.; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, at 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Left Ankle

Service treatment records are negative for a diagnosis or treatment for a left ankle disorder.  On July 2006 report of medical history, the Veteran reported that he had arthritis, rheumatism, or bursitis; foot trouble; and swollen or painful joints.  He reported that he had arthritis pains in his shoulders, knees, ankles, elbows, and neck.  There was no specific mention of a left ankle disability, although service connection has been established for a disability of the right ankle.

Treatment records from Madigan Army Medical Center dated from November 2005 (from the Veteran's active duty period) to November 2009 are negative for any complaints, treatment, or diagnoses of a left ankle disorder.  In December 2007, a physical examination revealed that the ranges of motion of the Veteran's ankles were within normal limits, his gait and stance were normal, heel and toe walking were normal, and ankle jerk reflexes were normal.  

During a November 2010 VA examination, the Veteran reported that his left ankle condition had existed since 2004 and had developed as a result of marching with his rucksack and physical training.  He reported weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain in his left ankle.  

The examiner reported that X-ray examination of the left ankle was within normal limits.  There was no indication of a malunion to the os clacis or malunion of the astralgus on the left ankle.  The examiner reported that there was no diagnosis for the claimed left ankle disorder because there was no pathology to render a diagnosis.  

At his Travel Board hearing the Veteran testified that he had pain in his left ankle and believed that it had arthritis as a result of continuous running.  He stated that he wasn't really sure how he hurt his left ankle, but he has sprained both ankles.  He felt that he started to adjust his weight due to his right ankle injury, which contributed to his current left ankle condition.  

For service-connected benefits, there can be no valid claim in the absence of proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To be present as a current disability, there must be evidence of the claimed condition at the time of the claim, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

To the extent the record documents the Veteran's reports of symptoms such as pain, such reports are not sufficient to establish the existence of a current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

The Veteran is competent to report the symptom of weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain and how often they occur.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing a current disability as defined by VA regulations or making statements regarding causality.  While he has opined that he might have arthritis; that disability is identified by diagnostic testing, and for VA purposes, must be shown on X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Therefore, he is not competent to diagnose arthritis.  There is no other competent evidence of an underlying disability.   

The Board acknowledges that the Veteran had been diagnosed with polyarthritis, of multiple sites, however, at no point has the Veteran's left ankle been associated with his polyarthritis, other than by the Veteran's July 2006 report of having arthritis pains in his ankles.  As mentioned above, he is not shown to be capable of making a medical conclusion.  

As a current left ankle disability has not been demonstrated, service connection is not warranted.  Absent evidence of such current disability, the preponderance of the evidence is against the claim; the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B.  Allergic Rhinitis

In September 2006, prior to the Veteran's separation from active service, he filed claimed for entitlement to service connection for allergic rhinitis.  He reported that the condition began in 1993.  According to hearing testimony, he stated that he had been in the Army for a while when he began to notice that he was having a hard time breathing and felt clogged up.  He sought treatment for his allergies in service.  He reported that he has had similar problems and has continuously sought treatment since his discharge from service.  

The Veteran's service treatment records included a November 1977 enlistment examination and report of medical history that were negative for any complaints, treatment, or diagnosis relating to allergic rhinitis.  He specifically denied any ear, nose, or throat trouble; sinusitis; and hay fever, and no abnormalities were reported on clinical examination of the sinuses and nose.  A September 1994 periodic report of medical history indicated that he had sinusitis primarily in the winter months.  

On a January 2001 report of medical history he indicated that he had hay fever or allergic rhinitis.  He clarified that during the summer months he suffered from allergies.  In October 2004, he was seen for problems with allergies and was found to have allergic rhinitis for which he was prescribed Allegra.  On a July 2006 report of medical history, he reported that he was taking Allegra and had breathing problems related to exercise, weather, pollens, etc.; shortness of breath; bronchitis; problems with wheezing; chronic cough; sinusitis; and hay fever.  In August 2006, he was treated for itchy, watery eyes, and watery nasal discharge with sneezing associated with pollen allergies.  August and December 2006 treatment records included a diagnosis of allergic rhinitis.  

Treatment records from Madigan Army Medical Center beginning in October 2007 documented that the Veteran had seasonal allergies for which he took Allegra.  Treatment records associated with the claims file through July 2009 continued to report allergic rhinitis as a chronic problem.  On a June 2008 pre-deployment/employment screen, the examiner specifically noted that the Veteran had a history of allergic rhinitis was currently taking Allegra.  It was noted that his allergies were under control.  The Veteran was subsequently prescribed Loratadine for his allergies.    

VA has attempted to obtain a medical opinion.  The November 2010 VA examiner found that the Veteran did not have a pathology to render a diagnosis of rhinitis, however, the examiner failed to address whether the allergic rhinitis identified from October 2007 to July 2009 or the allergy problem for which the Veteran took Allegra and was prescribed Loratadine was related to active military service. 

During his November 2010 VA examination, the Veteran reported that he had had rhinitis since 1995.  He described sinus problems that were constant and associated with headaches.  He reported having interference with breathing through his nose and purulent discharge from the nose, as well as sleep problems.  He took Allegra for rhinitis.  

The Veteran is competent to report the symptoms of his disability, and his reports are supported by the medical evidence noted above which reflects a chronic medical history of allergic rhinitis.  More significantly, on June 2008 pre-deployment/employment screen, the examiner specifically noted that the Veteran was currently taking Allegra and he was subsequently prescribed Loratadine for his allergies.  The evidence is, therefore, in favor of a finding that the Veteran has current sinusitis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran has reported in statements and during examinations that he has had problems with his allergies and symptoms of allergic rhinitis since service.  These statements provide competent evidence of allergic rhinitis during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.

Resolving reasonable doubt in the Veteran's favor, the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002).











							(CONTINUED ON NEXT PAGE)
ORDER

The appeal on the claim of entitlement to an increased evaluation for left fourth finger is dismissed.

The appeal on the claim of entitlement to an increased evaluation for bilateral epididymitis is dismissed

The appeal on the claim of entitlement to an increased evaluation for bilateral hallux valgus is dismissed

Entitlement to service connection for a left ankle disorder is denied. 

Entitlement to service connection for allergic rhinitis is granted.  


REMAND

The Veteran's service treatment records included December 2003, July 2004, and July 2006 electrocardiograms (ECGs) that revealed sinus brachycardia with first degree AV block.  A September 2004 an ECG revealed sinus brachycardia with first degree AV block and sinus rhythm with occasional premature ventricular complexes (PVC).  During this time, the Veteran was seen with complaints of shortness of breath and increased palpitations at rest.  

The Veteran was seen on a couple of occasions following service for complaints of palpitations in which an October 2007 Madigan Army Medical treatment record found that there was some suspicion of coronary artery disease, these records failed to disclose the presence of underlying heart disease, and stated that the palpitations might be from multiple etiologies.  

During his November 2010 VA examination, the Veteran reported complaints of shortness of breath.  It was reported that the chest X-rays, EKG, and stress test were within normal limits; however, his METs were 10.1.  The work up for the stress test noted an abnormal EKG and palpitations.  The test was stopped because the target heart rate was achieved and the Veteran had shortness of breath.  The pertinent diagnosis was first degree AV block as found on EKG; however, the examiner did not address whether this was associated with, or indicative of, any cardiac disease.  

Service connection has been denied on the basis that the Veteran's first degree AV block was not considered a disabling condition.  The Board observes, however, that VA recognizes atrioventricular block as a ratable disability under Diagnostic Code 7015.  See 38 C.F.R. § 4.104, Diagnostic Code 7015 (2010).  However, "[s]imple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability." Id., Note. 

The Board cannot substitute its medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, further development of the record is needed before a final decision can be rendered. 

During his Travel Board hearing, the Veteran and his representative indicated that the Veteran had more favorable ranges of motion the time of his November 2010 VA examination because he was undergoing physical therapy at the same time.  The Veteran stated that he now had numbness and radiating pain in both upper extremities; he could not tell the intensity he was using when he would grab something or shake someone's hand; and he couldn't turn his neck like he used to in the past.  He also stated that he had numbness in both lower extremities.  When discussing symptoms associated with his right ankle, he indicated that he now used a cane to get up and down the stairs.  

Additionally, he asserted that his hearing had become worse since his last examination in October 2010.  He reported that people have been commenting more often about him needing to wear his hearing aids after it becomes clear that he is not able to hear what they are saying to him.  Overall, he contends that his cervical and lumbar spine, left upper extremity, right ankle, and hearing loss disabilities have worsened since the time of the last VA examinations in October and November 2010.  As such, VA is required to afford him contemporaneous VA examinations to assess the current severity of these service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).

The Veteran also asserted that he underwent physical therapy for his spine problems sometime between September and November of 2010 at Madigan Army Medical Center and was also seen to get updated medication for his heart.  The record does not contain any evidence from that facility for the period since November 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records since November 9, 2009 from the Madigan Army Medical Center.  If the Veteran fails to submit any necessary releases, tell him that he can submit the records himself.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be so informed and advised of the efforts to obtain the records.

2.  After any additional treatment records have been associated with the file, schedule the Veteran for an examination to determine the severity of his cervical and lumbar spine disabilities, including any associated neurological impairment, and right ankle disability.  The examiner should be provided with the Veteran's claims file.  The examiner should specifically:

a) Provide the ranges of motion of the right ankle and cervical and lumbar spines, expressed in degrees, as well as the angle of any ankylosis.

b) Determine whether the right ankle and cervical and lumbar spine exhibit weakened movement, excess fatigability, incoordination pain or flare-ups attributable to the service connected disorders.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.  The examiner should also report the point in the range of motion when pain becomes apparent.

c) Identify any neurological disability associated with the service-connected cervical or lumbar spine disorders.  The severity of each neurological sign and symptom should be reported.  In this regard, the examiner should address the Veteran's complaints of numbness and radiating pain in the bilateral upper extremities as well as numbness in the bilateral lower extremities.  If a separate neurological examination is needed one should be scheduled.

d) List all neurological impairment caused by the service-connected cervical and lumbar spine disorders.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.

e) State whether the Veteran has intervertebral disc syndrome (IVDS) of the cervical or lumbar spine.  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should note whether the service connected disabilities would combine with the service connected hearing loss to preclude gainful employment for which the Veteran would otherwise be qualified. 

The examiner is advised that the Veteran is competent to report his symptoms and such reports must be considered in formulating any opinions. 

3.  Schedule the Veteran for an examination to determine the current severity of his hearing loss.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.

4. The veteran should also be afforded a VA examination to determine whether there is a current heart disease related to service, to include the question of whether the identified atrioventricular (AV) block is considered an indicator of heart disease or disability.  All indicated tests should be performed.  

The examiner should review the claims file and to offer an opinion whether the AV block identified during service and since is simple delayed P-R conduction time without other evidence of cardiac disease.  If heart disease other than AV block is found to be present, the examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, whether there is a 50 percent probability) that any current heard disorder is related to the complaints and findings noted in service. 

5. Review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

6. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


